

117 HR 2087 IH: Proudly Eliminating Liberal Objective Spending Items Rescissions Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2087IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Duncan (for himself, Mr. Norman, Mrs. Boebert, Mr. Babin, and Mr. Good of Virginia) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Agriculture, Energy and Commerce, Ways and Means, Financial Services, Transportation and Infrastructure, Oversight and Reform, Homeland Security, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo rescind amounts appropriated under the American Rescue Plan Act of 2021, and for other purposes. 
1.Short titleThis Act may be cited as the Proudly Eliminating Liberal Objective Spending Items Rescissions Act of 2021 or the PELOSI Rescissions Act of 2021.  2.Rescissions of American Rescue Plan Act of 2021 fundsThere are hereby rescinded, from amounts appropriated by the American Rescue Plan Act of 2021 (Public Law 117–2) or an amendment made by that Act (as the case may be), the following unobligated funds from the following accounts and programs in the specified amounts: 
(1)Secretary of Agriculture SNAP Grants program, section 1101(b)(2); $1,135,000,000. (2)Additional Funding for Nutrition Assistance Programs, section 1103; $1,000,000,000. 
(3)WIC Modernization account, section 1106; $390,000,000. (4)Higher Education Emergency Relief Fund, section 2003; $39,584,570,000. 
(5)Howard University, section 2008; $35,000,000. (6)National Endowment for the Arts, section 2021; $135,000,000. 
(7)National Endowment for the Humanities, section 2022; $135,000,000. (8)Institute of Museum and Library Sciences, section 2023; $200,000,000. 
(9)Child Care and Development Block Grant program, section 2201; $14,990,000,000. (10)Grants to Culturally Specific Populations, section 2204(c)(1); $49,500,000. 
(11)Corporation for National and Community Service, section 2206; $852,000,000. (12)CDC, Vaccine Confidence, section 2302; $1,000,000,000. 
(13)Railroad Retirement Board, section 2904; $27,975,000. (14)National Technical Assistance Center on Grandfamilies and Kinship Families, section 2922; $10,000,000. 
(15)Emergency Rental Assistance, section 3201; $21,550,000,000. (16)Federal Transit Administration Grants, section 3401; $30,461,355,534. 
(17)Emergency Federal Employee Leave Fund, section 4001; $570,000,000. (18)Funding for the White House, section 4004; $12,800,000. 
(19)United States Digital Service, section 4010; $200,000,000. (20)Federal Citizen Services Fund, section 4012; $150,000,000. 
(21)Community Navigator Pilot Program, section 5004(b)(2); $100,000,000. (22)Grants to the National Railroad Passenger Corporation, Northeast Corridor, section 7101(a); $970,388,160. 
(23)Grants to the National Railroad Passenger Corporation, National Network, section 7101(b); $729,611,840. (24)Relief for Airports, section 7102(a); $8,000,000,000. 
(25)Emergency TSA Employee Leave Fund, section 7104(a); $13,000,000. (26)Corporation for Public Broadcasting, section 7601; $175,000,000. 
(27)Coronavirus State and Local Fiscal Recovery Funds, section 9901(a); $219,800,000,000. (28)Coronavirus State Fiscal Recovery Fund Management account, section 9901(a); $50,000,000. 
(29)Coronavirus Local Fiscal Recovery Fund, section 9901(a); $130,200,000,000. (30)Coronavirus Capital Projects Fund, section 9901(a); $10,000,000,000. 
(31)Local Assistance and Tribal Consistency Fund, section 9901(a); $2,000,000,000. (32)Department of State, Operations, section 10001; $204,000,000. 
(33)USAID, section 10002; $41,000,000. (34)Global Response/Foreign Aid, section 10003; $8,675,000,000. 
(35)Humanitarian/Refugee response, section 10004; $500,000,000. (36)Multilateral Assistance, section 10005; $580,000,000. 
